ELLISON, J.
Plaintiff furnished material to defendant O’Connell to be used and which was used in the construction of houses for the defendants Myers. This action was brought to obtain a personal judgment against O’Connell and to charge the same against defendants’ property. The trial court found for the plaintiff against O’Connell and for the enforcement of the lien. Defendants Myers appealed.
*675The lien is objected to on the ground that it is not a just and true account as required by the statute. The facts are that O’Connell purchased at one time (March 31, 1899) a bill of lumber for $1,700. Only a small portion of this was delivered at that date, nearly the whole of it being delivered, as needed, during the course of the construction of the building in the following months of April, May, June, July, August and September. During those months plaintiff also sold and delivered to O’Connell from time to time, as needed for said building, other material denominated as extras. The items composing the first purchase of $1,700 are duly set forth in the account, but all under the one date of March 31, 1899, the day of purchase. And the items of the second purchases, called extras, are set forth with the dates when ordered or delivered.
We are of the opinion that the lien account is proper and that the objection above stated is not well taken. The first bill is properly itemized and it was not improper to arrange these items under the one date of purchase. Neither would it have been objectionable if the account had started with the day of purchase and continued with dates corresponding to the delivery. The account of $1,700 would have been more complete if it had stated the fact that the whole was purchased at one date and delivered by piecemeal at certain named times thereafter. But it is nevertheless a true account without that particularity.
It is further objected that these purchases (the original and the extras) made two separate and distinct contracts and accounts which could not be joined in one lien. We believe this objection to be likewise not well grounded. It is in reality disposed of adversely by the case of Press Brick Co. v. Brick Co., 151 Mo. 501. While the original purchase and the subsequent purchases of “extras” were not included in one single transaction (for that is rarely the case in furnishing material for building purposes) yet both the original and “extra” pur*676chases were for the one improvement. The account could, perhaps, be divided or separated into divisions, but it remains one account. It must have been in the contemplation of the parties that other material would be furnished if needed and desired. It was furnished for the one improvement. There is no more justification for separating the first purchase of $1,700-and the purchases of extras into distinct accounts than there would be for making distinct contracts and accounts out of each of the separate purchases of the “extras.”
Again, it is urged by defendant that at the time of the purchase of the original bill of $1,700 there was no contract between O’Connell the contractor, and Myers the owner of the building. We decided at this term in Richardson v. O’Connell that a contract between the owner and the contractor who purchases material, is a necessary foundation for the lien of the materialman. Duross v. Broderick, 78 Mo. App. 260; Range Co. v. Jeffers, 79 Mo. App. 175; Rebman v. Gabriel, 95 Cal. 890. We think the facts in this ease show such contract. It is clearly inferable from the record that before the purchase of the lumber by O’Connell he had made his bid for the construction of the building and it had been verbally let to him. But it was understood that there should be a written contract between the parties and that O’Connell should give a bond for the faithful performance of the contract. The written contract was not delivered and the bond was not given until several days after the original purchase and after the first delivery thereunder. The contract was dated before the purchase, presumably as of the date of the verbal letting; and O’Connell began work before'the purchase. Conceding that it was the understanding between the parties that the letting of the contract to O’Connell was conditioned on his signing a written contract and giving bond, yet it is clear from the other facts, in connection with these, that, upon giving bond and delivering the *677written contract, it related to the inception of the transaction at the letting and is sufficient to establish contractual relations between Myers, the owner, and O’Connell, the contractor, before the material was purchased and form a base sufficient to support the lien.
What we have said is sufficient to dispose of the objection to instructions. The judgment will be affirmed.
All concur.